DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mighell et al. (US 2016/0166298, hereinafter “Mighell”).
Regarding Claim 17, Mighell discloses a bone plate system (Figures 1A-1F, 10) for use on a bone, the system comprising an elongated bone plate extending along a longitudinal axis (as seen in Figures 1A-1D), the bone plate having an upper surface (12), an opposed bone-facing surface (14), and a boundary edge of the bone plate (as seen in Figures 1A-1D) with at least one fastener hole (16, 18, 20, 22, and 24 are fastener holes) extending from the upper surface to the bone-facing surface (as seen in Figures 1A-1D), the at least one fastener hole being configured to receive a bone fastener configured to couple the bone plate to the bone (fastener holes are capable of receiving bone fasteners to couple the bone plate to the bone).  Mighell further discloses at least one first suture-receiving structure in the bone plate (30), where each first suture-receiving structure comprises a suture-receiving hole extending from the upper surface of the bone plate to the boundary edge of the bone plate (as seen in Figures 1A-1D) and where each suture-receiving hole is angled (the suture holes of Mighell can be angled as described in [0040]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Hernandez (US 8,469,999) in view of Mighell.
Regarding Claim 1, Gonzalez-Hernandez discloses a bone plate system (abstract) for use on a bone, the system comprising an elongated bone plate extending along a longitudinal axis (as seen in Figures), the bone plate having an upper surface, an opposed bone-facing surface, and a boundary edge of the bone plate (as seen in Figure 8) with at least one fastener hole extending from the upper surface to the bone-facing surface (fastener holes as seen but not labeled in Figure 8), the at least one fastener hole being configured to receive a bone fastener configured to couple the bone plate to the bone (the fastener holes of Gonzales-Hernandez are capable of receiving a bone fastener to couple the bone plate to a bone).  Gonzalez-Hernandez further discloses a plurality of first suture-receiving structures (Figure 8, 2) connected with the bone plate and projecting from the boundary edge of the bone plate (as seen in Figure 8), the suture-receiving structures being spaced from each another along the boundary edge (as seen in Figure 8), where each of the plurality of first suture-receiving structures comprises a wire loop (2) anchored to the bone-facing surface of the bone plate (as seen in Figure 8, the clip is anchored to the bone-facing surface of the bone plate).
Gonzalez-Hernandez discloses the invention but does not disclose a second suture-receiving structure that is a suture-receiving hole extending from the upper surface of the bone plate to the boundary edge of the bone plate without intersecting the bone-facing surface of the bone plate.   Mighell teaches a suture-receiving structure (Figures 1A-1F, 30) that is a suture-receiving hole extending from the upper surface of the bone plate to the boundary edge of the bone plate without intersecting the bone-facing surface of the bone plate (as seen in the Figures and described in [0040], the suture hole structure extends from the upper surface to the boundary edge without intersecting the bone-facing surface). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the suture receiving holes of Mighell with the bone plate of Gonzalez-Hernandez when additional purchase for sutures is needed closer to the bone plate in addition to clips for suture attachment as disclosed by Gonzalez-Hernandez.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mighell in view of Dooney, Jr et al. (US 2015/02011929, hereinafter “Dooney”) in further view of Bonutti et al. (US 2008/0021474, hereinafter “Bonutti”).
Regarding Claim 18, Mighell discloses the bone plate of Claim 17 as described above but does not disclose a second suture-receiving structure connected to the bone plate with a threaded hole and a screw with a threaded shaft where the threaded shaft is configured to be wrapped with a suture.  Dooney discloses a second suture-receiving structure (best seen in Figure 4(a)) connected to the bone plate with a threaded hole (receiving 68) and a screw (68) with a threaded shaft (as seen in Figure 4(a)) where the threaded shaft is configured to be wrapped with a suture (as described in [0041]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the second suture-receiving structure as taught by Dooney with the plate of Mighell in order to further secure the suture in the bone plate system. 
Mighell in view of Dooney does not disclose a washer configured to engage the threaded shaft and where the screw is configured to be screwed into the threaded hole until the suture is compressed between the upper surface of the bone plate and the washer.
In the similar art of bone plates and fasteners, Bonutti teaches the use of a washer with a fastener as described in [0341] and seen in Figure 50.  It would have been obvious to utilize a washer as taught by Bonutti with the bone plate fastener suture system of Mighell in view of Dooney in order to provide additional purchase (as taught by Bonutti) and to keep the screw from loosening as is well known in the art as a function of washers.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 17, and 18 have been considered but are moot because the new ground of rejection with the primary reference of Mighell meets the amended limitations as described above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774